
	

113 S121 IS: To establish the United States Advisory Council on Human Trafficking to review Federal Government policy on human trafficking.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 121
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish the United States Advisory Council on Human
		  Trafficking to review Federal Government policy on human
		  trafficking.
	
	
		1.United States Advisory
			 Council on Human Trafficking
			(a)EstablishmentThere
			 is established the United States Advisory Council on Human Trafficking
			 (referred to in this section as the Council), which shall
			 provide advice and recommendations to the Senior Policy Operating Group
			 (referred to in this section as the Group) and the President's
			 Task Force to Monitor and Combat Trafficking in Persons.
			(b)Membership
				(1)CompositionThe
			 Council shall be composed of not fewer than 8 individuals who are—
					(A)survivors of
			 human trafficking; or
					(B)nongovernmental
			 experts or professionals in the human trafficking field.
					(2)Equal
			 representationTo the extent practicable, the Council be
			 comprised of an equal number of survivors and nongovernmental experts.
				(3)AppointmentNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall appoint the members of the Council.
				(4)Term;
			 reappointmentCouncil members shall serve for terms of 2 years
			 and may be reappointed by the President to serve additional 2-year
			 terms.
				(c)FunctionsThe
			 Council shall—
				(1)be a
			 nongovernmental advisory body to the Group;
				(2)meet, at its own
			 discretion, not less frequently than annually or at the request of the Group to
			 review Federal Government policy and programs intended to combat human
			 trafficking, including programs related to the provision of services for
			 victims;
				(3)formulate
			 assessments and recommendations to ensure that United States policy and
			 programming efforts conform, to the extent practicable, to the best practices
			 in the field of human trafficking prevention; and
				(4)meet with the
			 Group not less frequently than annually to formally present the Council's
			 findings and recommendations.
				(d)ReportsEvery
			 year beginning after the date of the enactment of this Act, the Council shall
			 submit a report to the chair of President’s Interagency Task Force to Monitor
			 and Combat Trafficking that contains the findings derived from the reviews
			 conducted pursuant to subsection (c)(2).
			(e)Employee
			 statusMembers of the Council—
				(1)shall not be
			 considered employees of the United States Government for any purpose;
			 and
				(2)shall not receive
			 compensation other than reimbursement of travel expenses and per diem allowance
			 in accordance with section 5703 of title 5, United States Code.
				(f)Nonapplicability
			 of FACAThe Council shall not be subject to the requirements
			 under the Federal Advisory Committee Act (5 U.S.C. App.).
			2.SunsetThis section shall cease to be effective on
			 September 30, 2020.
		
